ORDER
PER CURIAM:
In his brief, the appellant has, inter alia, moved for an initial decision by the full Court on the issue of whether a duty to assist attaches pursuant to 38 U.S.C. § 5107(a) pri- or to the submission of a well-grounded claim. However, the Court notes that the decision of the U.S. Court of Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 1464, 1468 (Fed.Cir.1997), cert. denied sub nom. Epps v. West, — U.S. -, 118 S.Ct. 2348, 141 L.Ed.2d 718 (1998) (mem.), expressly rejected the appellant’s contention in this case, and that that case is binding on this Court.
*185On consideration of the foregoing and the record on appeal, it is
ORDERED that the motion is denied.